This is an appeal from the order of the District Court refusing to release the relator from custody. It appears from the order of the district judge that the relator had been held by the examining court under $1000 bail to await the action of the grand jury. The bail was reduced by the district judge to $300. The release is sought upon the ground that the evidence was insufficient to authorize the detention of the relator. We will not inquire into that question, for the reason that it has been duly made to appear here that pending this appeal the grand jury has found a bill of indictment against the relator, charging him with the offense of assault with intent to murder, this charge growing out of the same alleged offense that was the foundation for the complaint which was before the District Court.
The relator now being held under the indictment, and not under the process issued on the complaint, is not in position to demand his release, and following the precedents established by this court, the appeal is dismissed.
Dismissed. *Page 592